t c summary opinion united_states tax_court richard d escalante and barbara j escalante petitioners v commissioner of internal revenue respondent docket no 17675-12s filed date richard allen block for petitioners christopher j richmond for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the years in issue rule references are to continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in two separate notices of deficiency both dated date notices respondent determined deficiencies in and penalties with respect to petitioners’ federal_income_tax for and as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure the issues for decision for each year are whether petitioners are entitled to a deduction for a loss from their rental real_estate activity the resolution of which depends upon whether sec_469 applies to mr escalante petitioner and whether petitioners are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in california continued the tax_court rules_of_practice and procedure except for a leave of absence noted below beginning in and continuing through each year in issue petitioner was employed as a full-time teacher by the los angeles unified school district lausd as a member of the united teachers los angeles teacher’s union utla petitioner was covered by the terms of the union contract between utla and the lausd then in effect contract according to article xiv sec_1 of the contract for compensation purposes only full-time basic assignments shall be the number of hours per working day as shown below or the pay_period equivalent thereof such basic assignment hours are not to affect or reduce the actual hours_of_service and duties as required under article ix for purposes of sec_1 the class of employees covered by the contract of which petitioner is a member is designated to have a six-hour working day article ix sec_1 of the contract states it is agreed that the professional workday of a full-time regular employee requires no fewer than eight hours of on-site and off-site work and that the varying nature of professional duties does not lend itself to a total maximum daily work time of definite or uniform length in addition to petitioner’s classroom teaching responsibilities he barbara j escalante was also employed as a teacher by the lausd during the years in issue was required to attend monthly faculty meetings and an open house once every semester petitioner took a leave of absence from teaching from date through date during his leave of absence petitioner began dedicating more time to investing in rental real_estate during petitioners or at least one of them owned two rental properties in los angeles one in las vegas one in henderson nevada and one in orem utah in petitioners purchased two additional rental properties in henderson and in petitioners purchased another rental property in henderson in total petitioners incurred approximately dollar_figure in mortgage indebtedness to finance the acquisition of the rental properties as between the two of them petitioner was primarily responsible for managing and maintaining the rental properties although mrs escalante contributed as well among other things petitioner met with prospective tenants corresponded regularly with tenants negotiated and prepared leases collected rent reviewed mortgage statements and made mortgage payments researched housing markets and developed and maintained income and expense statements for each rental property petitioner made repairs himself to his various rental properties but also occasionally hired others to do so an independent management company managed some of the properties petitioner prepared multiple logs showing hours he claims to have spent on petitioners’ rental real_estate activity and on his employment as a teacher for each year in issue on jointly filed federal_income_tax returns for and petitioners reported rental property income and expenses on schedules e supplemental income and loss the schedules e show losses of dollar_figure dollar_figure and dollar_figure for the years and respectively in the notices respondent determined that the losses reported on the schedules e are subject_to the sec_469 passive loss limitations respondent also imposed an accuracy-related_penalty under sec_6662 for each year in issue upon various grounds discussion as a general_rule the commissioner’s determination made in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determination is erroneous see rule a 290_us_111 furthermore deductions are a matter of legislative grace and a taxpayer bears the burden of proving that the taxpayer is entitled to any deductions claimed rule a see 503_us_79 i real_estate activity a taxpayer is generally allowed deductions for certain business and income- producing expenses sec_162 sec_212 sec_469 generally disallows for the taxable_year any passive_activity_loss a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business or any income-producing activity in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as per se passive regardless of whether the taxpayer materially participates sec_469 however the rental_activity of a taxpayer is not treated as per se passive if the taxpayer satisfies the requirements of sec_469 sec_469 if a taxpayer i sec_3 under the circumstances we are satisfied that the provisions of sec_7491 are not applicable there is an additional exception for rental real_estate activity losses of a continued described in that section sometimes that taxpayer is referred to as a real_estate_professional then sec_469 does not apply and the taxpayer’s rental real_estate activity if conducted as a trade_or_business or for the production_of_income is not treated as a passive_activity if the taxpayer materially participates in the activity sec_469 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs because respondent concedes that petitioner materially participated in the rental real_estate activity we need not get into the complicated definition of the term material_participation set forth in sec_469 and its corresponding regulations instead the disagreement between the parties focuses on whether petitioner is a taxpayer described in sec_469 according to petitioners he is according to respondent he is not continued natural_person s see sec_469 in the notices respondent allowed petitioners to deduct dollar_figure for dollar_figure for and because of the phaseout provisions dollar_figure for see sec_469 the parties proceeded as though petitioner had aggregated his various interests_in_real_property see sec_469 mrs escalante does not claim to be a taxpayer so described sec_469 contains two tests that a taxpayer must satisfy to be described in that section one requires that the taxpayer perform more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 the other requires that more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates sec_469 petitioners’ rental real_estate activity constituted a real_property_trade_or_business during each of the years in issue see sec_469 the dispute between the parties regarding petitioner’s status as a person described in sec_469 is resolved by an examination of the amount of time he spent performing services in his real_estate rental_activity during each year in issue according to petitioners the logs petitioner maintained show the time he spent as a teacher as well as the time he spent performing services in connection with his rental real_estate activity and those logs further show that for each year in issue petitioner has satisfied the two tests mentioned above there are no specific requirements as to the manner by which a taxpayer can establish the time spent performing services in connection with a particular activity sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries although the above regulation is less than precise regarding the records to be maintained by taxpayers it does not allow for a noncontemporaneous ballpark guesstimate hill v commissioner tcmemo_2010_200 aff’d 436_fedappx_410 5th cir carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 the logs show the hours petitioner claims to have spent on petitioners’ rental real_estate activity and as a teacher during each year in issue as follows activity hours spent on rental real_estate big_number big_number big_number hours spent as teacher on the second page of the log petitioner reported that he worked big_number hours on his real_estate activity as opposed to the big_number hours reported on the first page according to petitioner the big_number hours worked were the hours available for me to work and the real number worked was big_number the logs reflect six hours for each day petitioner worked as a teacher which was the minimum time required under the contract for compensation purposes only the logs show no time for off-site activities such as preparation for class independent reading faculty meetings parent-teacher meetings and or consultations or attending his school’s open house functions we understand from petitioner’s testimony that the total of these off-site hours might be considerably less than the hours for which he was paid but his failure to record this time in the logs undermines their reliability we are reluctant to rely upon the logs to establish the total amount of time petitioner spent as a teacher and absent that information we cannot determine whether petitioner spent more time in his real_estate activity than he did as a teacher for any of the years in issue in addition to the obvious understatement in the logs of hours petitioner spent as a teacher for each year in issue the reliability of the logs is also called into question by what appear to be exaggerated amounts of time shown for relatively routine recurring events such as check writing during petitioner’s cross-examination respondent’s counsel pointed out numerous instances of entries showing one to several hours for such activities the court does not exist in a vacuum and we cannot divorce ourselves from our own experiences of daily life such as the time it takes to review a mortgage statement and or bill and pay the item by check we reject petitioner’s claim that the dozens if not hundreds of checks that he wrote over the years in issue each took at least an hour to prepare other entries pointed out by respondent’s counsel during petitioner’s cross- examination add to our concerns rather than point out each one however suffice it to note the following exchange during petitioner’s cross-examination after respondent’s counsel totaled the hours shown in the logs for time spent on various activities on a particular day mr richmond respondent’s counsel and on november 30th you worked a 25-hour day on your rental properties witness petitioner well i guess it was a big day mr richmond i guess it was more than hours of activities are shown on the logs for other days as well furthermore some of the entries in the logs are attributable to services performed by mrs escalante petitioner now concedes that her activities should not be taken into account see sec_469 finally other entries in the logs are simply improbable given the activities described and the locations of petitioner’s various properties where the activities are shown to have occurred simply put the logs are insufficient to show that petitioner has satisfied the tests set forth in sec_467 and his testimony in that regard was understandably too generalized to otherwise do so because petitioners have failed to establish that petitioner satisfied these tests for any of the years in issue petitioner is not a taxpayer described in sec_469 for any of those years that being so petitioners’ rental real_estate activity is treated as a passive_activity for each of those years it follows that respondent’s disallowance of deductions for the rental property losses attributable to that activity are sustained ii sec_6662 accuracy-related_penalty sec_6662 and b imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence or disregard of rules or regulations respondent bears the burden of production with respect to the imposition of the sec_6662 accuracy-related_penalty see sec_7491 116_tc_438 according to respondent the underpayment_of_tax for each year is due to petitioners’ negligence negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1 b income_tax regs petitioners’ challenge to the sec_6662 penalty was ancillary to their challenge to the deficiency for each year in issue that challenge in turn hinged upon the accuracy of the logs although the regulation cited above does not require a taxpayer’s participation in an activity to be established by any specific type of record it assumes that the reasonable means relied upon by the taxpayer was accurate we have concluded that the logs are neither accurate nor reliable accordingly petitioners are liable for a sec_6662 penalty for each of the years in issue to reflect the foregoing decision will be entered for respondent in this case the deficiency understatement of income_tax and underpay- ment of tax are all computed in the same manner see sec_6211 sec_6662 sec_6664
